SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for use of the commission only (as permitted by Rule 14c-5(d)(2) o Definitive Information Statement KAIRE HOLDINGS, INC. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: -1- KAIRE HOLDINGS, INC. 7700 Irvine Center Dr., Suite 870 Irvine, CA92618 NOTICE OF WRITTEN CONSENT OF SHAREHOLDERS January , 2008 To Shareholders of Kaire Holdings, Inc.: NOTICE IS HEREBY GIVEN that the following actions will be taken pursuant to the written consent of a majority of our shareholders, dated January 7, 2008, in lieu of a special meeting of the shareholders. The following actions will be effective on or about February , 2008 1. Amendments (the “Certificate Amendment”) to our certificate of incorporation, as amended (the “Certificate of Incorporation”), to a. effect a reverse stock split of our issued and outstanding common stock at a ratio of at least 1-for-100 and up to 1-for-200, the exact ratio subject to the definitive action of our Board of Directors (the “Board of Directors”) within 120 days after the date of the stockholder approval, retaining the current number of authorized shares and the par value of common stock reflected in our Certificate of Incorporation; and b. change our name to “International Packaging and Logistics Corporation”; and c. authorize 50,000,000 shares of blank check preferred stock. 2. Change state of incorporation from Delaware to Nevada. 3. The ratification of the appointment of Pohl, McNabola & Berg, LLP as our independentaccountants for the current fiscal year. This Notice and the attached Information Statement are being circulated to advise the shareholders of certain actions already approved by written consent of the shareholders who collectively hold a majority of the voting power of our common stock. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposals will not be effective until 20 days after the date this Information Statement is mailed to the shareholders. Therefore, this Notice and the attached Information Statement are being sent to you for informational purposes only. By Order of the Board of Directors, /s/ Steven Westlund Steven Westlund, Chief Executive Officer and Director. -2- KAIRE HOLDINGS, INC. 7700 Irvine Center Drive, Suite 870 Irvine, CA92618 INFORMATION STATEMENT WRITTEN CONSENT OF SHAREHOLDERS WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is furnished in accordance with the requirements of Regulation 14C promulgated under the Securities Exchange Act of 1934, as amended, by KAIRE HOLDINGS INC., a Delaware corporation, in connection with certain actions to be taken by the written consent by the majority shareholders of Kaire Holdings, Inc. dated January 7, 2008. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the actions will not be effective until 20 days after the date of this Information Statement is mailed to the shareholders. THE APPROXIMATE DATE OF MAILING OF THIS INFORMATION STATEMENT IS FEBRUARY , 2008. We anticipate that the actions contemplated by this Information Statement will be effected on or about the close of business on February , 2008. The actions to be effective twenty days after the mailing of this Information Statement are as follows: 1. Amendments (the “Certificate Amendment”) to our certificate of incorporation, as amended (the “Certificate of Incorporation”), to a. effect a reverse stock split of our issued and outstanding common stock at a ratio of at least 1-for-100 and up to 1-for-200, the exact ratio subject to the definitive action of our Board of Directors (the “Board of Directors”) within 120 days after the date of the stockholder approval, and retain the current number of authorized shares and the par value of common stock reflected in our Certificate of Incorporation; and b. change our name to “International Packaging and Logistics Corporation”; and c. authorize 50,000,000 shares of blank check preferred stock. 2. Change state of incorporation from Delaware to Nevada. 3. The ratification of the appointment of Pohl, McNabola & Berg, LLP as our independentaccountants for the current fiscal year. Shareholders of record at the close of business on January , 2008 (the “Record Date”) are entitled to notice of the action to be effective on or about February , 2008.As of the Record Date, our authorized capitalization consisted of 900,000,000 shares of common stock, par value $0.001 per share, of which 900,000,000 were issued and outstanding. Each share of our common stock entitles its holder to one vote on each matter submitted to the shareholders. However, because the shareholders holding at least a majority of the voting rights of all outstanding shares of capital stock as of the Record Date have voted in favor of the foregoing actions by resolution dated January 7, 2008; and having sufficient voting power to approve such proposals through their ownership of the capital stock, no other consents will be solicited in connection with this Information Statement. Shareholders of record at the close of business on January , 2008 are being furnished copies of this Information Statement. The principal executive office of the Company is located at 7700 Irvine Center Drive., Suite 870, Irvine, CA92618 and the Company's telephone number is (949) 861-3560. -3- SHAREHOLDER DISSENTER'S RIGHT OF APPRAISAL The General Corporate Law of Delaware does not provide for dissenter’s rights of appraisal in connection with the proposed actions. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF SHAREHOLDERS AND NO SHAREHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED IN THIS INFORMATION STATEMENT. MATTERS SET FOURTH IN THE WRITTEN CONSENT The Written Consent contains: (i) A Resolution dated January 7, 2008 to amend the Certificate of Incorporation in order to provide for a stock combination (reverse split) of the Common Stock in an exchange ratio to be approved by the Board, ranging from one newly issued share for each one hundred outstanding shares of Common Stock to one newly issued share for each two hundred outstanding shares of Common Stock, (ii)change our name to “International Container and Logistics”; (iii) approval of an amendment to the Company's Certificate of Incorporation authorizing 50,000,000 shares of blank check preferred stock, (iv) Change state of incorporation from Delaware to Nevada.; and (v) ratification of the appointment of Pohl, McNabola & Berg, LLP as our independent accountants for the current fiscal year A shareholder representing 87.0% of the votes of the currently issued and outstanding shares of Common Stock has executed the Written Consent, thereby ensuring the stock combination. See "Other Information Regarding The Company – “Security Ownership of Certain Beneficial Owners and Management." Set forth below is a table containing the stockholder who has executed the Written Consent and, to the best of the Company's knowledge, the number of shares of Common Stock beneficially owned by such stockholder as of January 7, 2008: Common Shr’sVotes/Shr.
